         Case 2:20-cv-01437-ODW-AS Document 8 Filed 03/12/20 Page 1 of 1 Page ID #:79




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
SOCHIL MARTIN                                                     CASE NUMBER

                                                                                   CV 20-01437 DDP (ASx)
                                                   PLAINTIFF(S)
                             v.
LA LUZ DEL MUNDO
                                                                             ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03 .




      March 11, 2020
      Date                                                  United
                                                            Un
                                                             niitted
                                                                   d States District Judge



                                        NOTICE TO COUNSEL FROM CLERK


      This case has been reassigned to Judge          Otis D. Wright, II             for all further proceedings.
On all documents subsequently filed in this case, please substitute the initials      ODW             after the case
number in place of the initials of the prior judge so that the case number will read 2:20-cv-01437 ODW(ASx) .
This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (03/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
